COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                   §
 ERNESTO RAMOS,                                                    No. 08-09-00113-CR
                                                   §
                   Appellant,                                         Appeal from the
                                                   §
 v.                                                                 186th District Court
                                                   §
 THE STATE OF TEXAS,                                             of Bexar County, Texas
                                                   §
                   Appellee.                                       (TC# 2005-CR-1727)
                                                   §

                                   MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the Appellant pursuant to

TEX .R.APP .P. 42.2(a). Appellant has personally signed the withdrawal of the notice of appeal and

has filed it filed prior to the appellate court’s decision. Further, Appellant filed a duplicate copy of

the motion with this Court and that copy has been forwarded to the trial court clerk. Because

Appellant has established compliance with the requirements of Rule 42.2(a), we dismiss the appeal.


September 30, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)